DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are presented for examination.
Claims 1-17 are allowed.

Invention
The Present invention teaches "The present disclosure provides a driving assist apparatus including a host vehicle stop determiner for determining the stop state of a host vehicle, a preceding vehicle stop determiner for determining the stop state of the preceding vehicle, a preceding vehicle start determiner for determining the start of the preceding vehicle after the stop of the preceding vehicle based on a speed change information of the preceding vehicle and a distance change information between the host vehicle and the preceding vehicle, and a start notifier for notifying the start of the preceding vehicle after the stop to a driver of the host vehicle.”

Reason for Allowance
Claims 1-17 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 05/03/2021, Pages 1-4. Further, the cited references 
               Dependent claims 2-8, 11-17 are either directly or indirectly dependent upon independent claims 1, 9, and 10, therefore, are allowed in view of their dependence upon claims 1, 9, and 10.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          URANO et al. (US Pub. No.: 2018/0148054 A1) teaches “A vehicle control system includes an actuator and an electronic control unit. The electronic control unit is configured to determine one of the following conditions is satisfied: (i) an adjacent vehicle has started; (ii) a first timing at which the preceding vehicle has started does not 

         SHOKONJI (US Pub. No.: 2018/0038952 A1) teaches “A following-start control apparatus includes a following-start controller that causes an own vehicle to so start as to follow a preceding vehicle, when start of the preceding vehicle is detected by a preceding vehicle start detector. The following-start controller includes a road surface gradient information setter that sets an estimated gradient of a road surface, on a basis of traveling environment information obtained by a traveling environment information obtaining unit, a first delay time setter that sets, on a basis of the estimated gradient, a first delay time that is set to be longer for a downward slope and set to be shorter for an upward slope as the estimated gradient becomes greater, and a delayed start controller that sets, as a delay time, a time upon so starting the own vehicle as to follow the preceding vehicle, on a basis of the first delay time.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BABAR SARWAR/Primary Examiner, Art Unit 3667